Citation Nr: 1408882	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-13 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a neck/upper back disability.

2.  Entitlement to service connection for a urinary/bladder disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar spine degenerative disc disease (low back disability).  

4.  Entitlement to an initial disability rating in excess of 10 percent prior to September 19, 2011, and in excess of 10 percent from December 1, 2011; for  service-connected left shoulder acromioclavicular joint arthritis and impingement syndrome (left shoulder disability).


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1991 and from January 2005 to January 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the San Diego, California Department of Veterans Affairs Regional Office (RO).  In October 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board notes that during the pendency of this appeal, the Veteran was granted a temporary total disability rating, effective September 19, 2011, for his service-connected left shoulder disability after undergoing surgery that required a period of convalescence.  Effective December 1, 2011, the Veteran's prior 10 percent disability rating was reinstated.  Further, the Board notes that in the June 2008 rating decision, the Veteran was denied entitlement to service connection for urinary retention.  However, while his service treatment records show treatment for urinary retention, at his Board hearing the Veteran reported symptoms of urinary frequency.  The Board has recharacterized the issues accordingly. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal are decided.  

At his October 2013 Board hearing the Veteran testified that he first injured his neck/upper back while on active service in January 2006.  He reported that he was not diagnosed with any disability at that time, but that since the January 2006 injury, he has continued to experience neck/upper back pain.  He further testified that he did not seek treatment for his neck/upper back following separation from active service because he initially focused on treating his low back and left shoulder disabilities, which at that time, he believed were more severe in nature.  A January 2006 service treatment record corroborates the Veteran's statements that he was treated for pain in the right side of his neck at that time and subsequent STRs show that he continued to complain intermittently of continuing neck pain while on active service.

Additionally, at his Board hearing, the Veteran testified that he first experienced symptoms of urinary retention while on active service and received treatment at a private medical facility.  He testified that since that time, he has suffered from symptoms of urinary frequency.  A February 2007 STR shows that the Veteran reported he had been diagnosed with urinary retention at an unidentified emergency room and subsequent STRs show that his symptoms were evaluated, eventually resulting in a diagnosis of neurogenic bladder in August 2007.  A February 2008 VA treatment record shows that the Veteran was seen for a urology consultation, at which time his urinary frequency was attributed to fluid intake.  The February 2008 VA treatment record notes the Veteran's reports that he had been told his symptoms were related to neurogenic bladder caused by his low back disability, but that at a later date, he was told this was not the case. 

Based on the evidence of record which establishes that the Veteran was suffering from neck/upper back pain and some form of bladder dysfunction while on active service and the Veteran's testimony at his Board hearing indicating that he has continued to suffer from these symptoms since separation, the Board finds that VA examinations and opinions are warranted to determine the nature and etiology of his reported symptomatology.  See 38 C.F.R. § 3.159(c)(4).  See McLendon, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

Regarding the Veteran's claims for increased disability ratings for his left shoulder and low back, the Board notes that he indicated at his hearing that these disabilities had worsened within the several months prior to his Board hearing.  The most recent VA examinations for his low back and left shoulder are dated September 2009, more than 4 years ago.  Based on the Veteran's statements at his Board hearing, the Board finds that the September 2009 VA examination report does not represent the current severity of the Veteran's low back and left shoulder disabilities, and as such new VA examinations are warranted.  

Finally, at the October 2013 Board hearing, the Veteran indicated that since his separation from active service, he had been receiving regular treatment at the Loma Linda, California VA Medical Center (VAMC).  The Veteran also testified that he was scheduled for urinary testing shortly after his Board hearing.  A review of the record shows that the most recent VA treatment records are dated October 2012 from the Loma Linda VAMC.  As the Veteran reported that he had been receiving regular treatment since January 2008 and that he was scheduled for continuing treatment, the Board finds that current treatment records should be associated with the claims file before a decision is rendered on these matters. 

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake efforts to obtain any outstanding VA treatment records, dated October 2012 to the present, from the Loma Linda, California VAMC.  Any such records should be associated with the claims file.  


2. Then, only after obtaining the above VA treatment records, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present neck/upper back disability.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

After examination and review of the claims file the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed neck/upper back disability is etiologically related to the Veteran's active service, to include any injury or event therein.  

The complete rationale for all opinions expressed must be provided.  The VA examiner is asked to specifically address the service treatment records showing treatment for neck pain while on active service.  

3. Then, only after obtaining the above VA treatment records, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present urinary/bladder disability.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

After examination and review of the claims file the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed urinary/bladder disability is etiologically related to the Veteran's active service, to include any injury or event therein.  

The complete rationale for all opinions expressed must be provided.  The VA examiner is asked to specifically address the Veteran's in-service treatment for urinary retention, and the associated diagnoses; the February 2008 VA treatment record which notes that his symptoms were likely related to increased fluid intake; the Veteran's reports that he had been told his symptoms were related to neurogenic bladder caused by his service-connected low back disability.

4. Then, only after obtaining the above VA treatment records, the Veteran should be afforded a new VA examination for his service-connected low back disability.  The examiner should note any impairment caused by the Veteran's low back disability, including a full description of the effects of his disability upon his ordinary activities, if any.  The claims files must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.   

The complete rationale for all opinions expressed must be provided.  

5. Then, only after obtaining the above VA treatment records, the Veteran should be afforded a new VA examination for his service-connected left shoulder disability.  The examiner should note any impairment caused by the Veteran's left shoulder disability, including a full description of the effects of his disability upon his ordinary activities, if any.  The claims files must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.   

The complete rationale for all opinions expressed must be provided.  

6. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, these claims should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

